Citation Nr: 0304633	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial disability rating for 
degenerative disc disease at C5-6 and C3-4 with fracture at 
C6-7, rated as 20 percent disabling effective from April 27, 
1996, and as 30 percent disabling effective from June 17, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from September 1969 to April 
1972, and from August 1985 to April 1996.  The veteran also 
had reserve service in the interim between the two periods of 
active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1996 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  In the decision, the RO granted 
service connection for degenerative disc disease of the 
cervical spine at C5-6 and C3-4, and assigned a 10 percent 
initial rating, effective from April 27, 1996.  The RO also 
denied service connection for a compression fracture of the 
cervical spine.  Subsequently, in a decision of January 1998, 
a hearing officer at the RO increased the rating for the 
service-connected cervical spine degenerative disc disease 
from 10 percent to 20 percent.  

In October 1998, the Board issued a decision which 
adjudicated two other issues which had also been on appeal, 
and remanded the claim for a higher rating for the service-
connected degenerative disc disease of the cervical spine and 
the claim for service connection for a compression fracture 
of the cervical spine.  The development requested in the 
remand has since been completed.  In a decision of April 
2002, the RO granted service connection for a compression 
fracture at C6-7.  That disorder is now rated together with 
the degenerative disc disease of the cervical spine as 20 
percent disabling effective from April 27, 1996, and as 30 
percent disabling, effective from June 17, 1997.  The issue 
of entitlement to a higher rating is still considered to be 
on appeal as the veteran has not withdrawn it.  A claimant 
will generally be presumed in such cases to be seeking the 
maximum benefit allowed by law and regulation.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The issue has been characterized 
accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The degenerative disc disease at C5-6 and C3-4 with 
fracture at C6-7 has been manifested by moderate limitation 
of motion and a demonstrable vertebral deformity since the 
date of the veteran's claim on April 27, 1996.

3.  The degenerative disc disease at C5-6 and C3-4 with 
fracture at C6-7 has not resulted in more than moderate 
limitation of motion of the cervical spine, ankylosis of the 
cervical spine, more than moderate intervertebral disc 
syndrome, or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks.


CONCLUSION OF LAW

The criteria for assignment of a 30 percent initial rating 
for degenerative disc disease at C5-6 and C3-4 with fracture 
at C6-7 extending back to April 27, 1996 are met; however, 
the criteria for an initial disability rating higher than 30 
percent for are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5287, 
5290, 5293 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to a higher 
rating have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  He was afforded several VA spine examinations.  
The RO obtained all relevant evidence identified by the 
veteran.  The veteran has had a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board has considered the full history of the veteran's 
service-connected cervical spine disorder.  The service 
medical records include the report of a medical examination 
and duty status dated in August 1977 which shows that the 
veteran was traveling to a training site earlier that month 
when he was involved in an auto accident.  It was noted that 
he had sustained a cervical spine strain.  

In April 1996, the veteran filed a claim with the VA for 
compensation for disabilities including a neck injury which 
he suffered in August 1977.  The report of an examination of 
the veteran's spine conducted by the VA in June 1996 shows 
that the veteran gave a history of having a compression 
fracture of C6-7 after a diving accident.  He also stated 
that in 1977 he injured his neck after he had a car accident 
during National Guard duty.  From that time he began having 
considerable neck pain which was intermittent in nature and 
localized to his neck without radiculopathy.  He also 
complained of an occasional chill in his neck, as well as 
pain throughout the general range of motion.  He took 800 mg 
of Motrin as needed for the symptoms.  

On physical examination of the neck, forward flexion was to 
60 degrees, backward extension was to 45 degrees, left and 
right lateral rotation was equal at 90 degrees, and left and 
right lateral bending was to 45 degrees.  There was pain with 
extremes of flexion and extension, with the veteran 
complaining of axial type neck pain.  Spurling's maneuver 
elicited neck pain with movements to the left and to the 
right.  There was no evidence of radiculopathy.  Deep tendon 
reflexes were 2+ in the upper extremities.  Motor strength 
was 5/5 in the upper extremities.  Cervical spine X-rays 
revealed consolidation of C6-7 vertebral levels, with no disc 
space present.  The overall sagittal alignment was 
satisfactory.  There was anterior osteophytosis present in 
the inferior end plate of C5 and superior end plate of C6, as 
well as the superior end plate of C7 and the inferior end 
plate of C7.  The oblique view revealed no evidence of spinal 
stenosis.  The pertinent impression was history of C6-7 
compression fracture, with significant disk space narrowing 
and spondylosis present at this level.  

In a decision of December 1996, the RO granted service 
connection for degenerative disc disease at C5-6 and C3-4, 
rated as 10 percent disabling.  In the same decision, the RO 
denied service connection for a compression fracture of the 
cervical spine.  The veteran subsequently perfected an appeal 
of both issues.  

The veteran testified in support of his claims at a hearing 
held at the RO in September 1997.  He said that the severity 
and frequency of his neck pain depended on the weather.  He 
reported that on a normal day he had a constant ache, and 
that sometimes it hurt just to hold his head up.  He said 
that it was very painful to raise his head up very far, and 
that if he looked quickly over his right and left shoulders 
it hurt terribly.  As a result, he reportedly avoided 
twisting his head as much as possible.  He said that when his 
neck was really hurting, he would move his full body when he 
had to check side streets while driving.  He treated the pain 
with 800 mg of Motrin four times a day.  He also reported 
that he got spasms of his neck which were associated with 
headaches.  

The veteran was afforded another examination of the spine by 
the VA in December 1997.  The report shows that he stated 
that he had daily neck pain which did not radiate into the 
arms.  He said that the pain on the left was worse than on 
the right.  He also had night pain.  On examination, the 
range of motion of the neck was limited.  His forward flexion 
was limited to 20 degrees, extension was to 20 degrees, 
lateral flexion was to 20 degrees, and rotation was to 
approximately 30 degrees bilaterally.  He was fairly non-
tender to palpation over the cervical spine.  X-rays showed 
what appeared to be a fusion of C6 and C7 with evidence of 
degenerative changes noted at C5, C3 and T1 with some 
narrowing of the disc spacing.  This was described as being 
consistent with previous trauma to the area.  The diagnosis 
was that the veteran had marked degenerative changes most 
notably in his cervical, lower thoracic, and upper lumbar 
spine.  

In a decision of January 1998, the hearing officer increased 
the rating for the service-connected degenerative disc 
disease at C5-6 and C3-4 from 10 percent to 20 percent, 
effective from June 17, 1997.  The basis for that effective 
date was not explained.  The disorder remained rated as 10 
percent disabling for the period from April 27, 1996, to June 
17, 1997.  

As was noted above, the Board remanded the cervical spine 
claims in October 1998.  The veteran was subsequently 
afforded another spine examination by the VA in May 1999.  
The report shows that the veteran stated that he had daily 
pain in the neck which sometimes gave him headaches.  He did 
not have any weakness or loss of function in his upper 
extremities.  He did not have any acute flare-ups as it was 
more of an achy type pain.  He used Piroxicam, Darvocet, and 
Tylenol with some relief.  He currently did not use any type 
of cervical collar.  He had not had surgery or physical 
therapy.  On examination, the range of motion of the cervical 
spine was flexion to 30 degrees, and extension backward to 30 
degrees.  He could laterally flex to approximately 20 
degrees, and could rotate to 45 degrees bilaterally.  He had 
5+/5 strength in the upper extremities, and normal sensory 
examination.  The pertinent impression was degenerative joint 
disease of the cervical, thoracic, and lumbar spine, as well 
as trochanteric bursitis bilaterally.  The examiner indicated 
that it was very likely that the veteran's condition was 
aggravated in his motor vehicle accident when he was in 
service, but that it was unlikely that this was the cause of 
all of his cervical pain as he had a prior injury.  
Similarly, a VA examination report dated in April 2002 
contains a medical opinion that it was at least as likely as 
not that the veteran aggravated a pre-existing condition when 
he was involved in an auto accident in service in August 
1977.

In a decision of April 2002, the RO granted service 
connection for a compression fracture at C6-7.  The 
degenerative disc disease at C5-6 and C3-4 and the fracture 
at C6-7 are rated together as 20 percent disabling from April 
27, 1996, and as 30 percent disabling from June 17, 1997.  
The RO rated the disorder under Diagnostic Codes 5285 and 
5290.  The rating of 30 percent was based on a finding of 
moderate limitation of the cervical spine which warranted a 
20 percent rating under Diagnostic Code 5290, plus an 
additional 10 percent under Diagnostic Code 5285 for 
demonstrable deformity due to the compression fracture.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5285, a spine fracture injury, with cord involvement, 
resulting in the veteran being bedridden or requiring long 
leg braces, is rated 100 percent disabling.  When the spine 
fracture is without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
rating is assigned.  In other cases, the residuals will be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

Diagnostic Code 5290 provides that a 10 percent rating is 
warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

Alternatively, a spine disorder may be rated on the basis of 
the severity of any intervertebral disc syndrome under 
Diagnostic Code 5293.  The rating criteria contained in that 
Diagnostic Code were recently revised.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The veteran was notified of the 
new rating criteria in a letter dated in December 2002.  He 
responded by stating that he had no further evidence or 
argument to present.

Under the old version, a noncompensable rating is warranted 
for intervertebral disc syndrome which is postoperative and 
cured.  A 10 percent rating is warranted for intervertebral 
disc syndrome which is mild in degree.  A 20 percent rating 
is warranted for intervertebral disc syndrome which is 
moderate in degree with recurring attacks.  A 40 percent 
rating is warranted for severe intervertebral disc syndrome 
with recurring attacks and little intermittent relief.  A 60 
percent rating is warranted for intervertebral disc syndrome 
which is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

The new version of Diagnostic Code 5293 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is warranted if there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
rating is warranted if there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 10 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Initially, the Board finds that the current 30 percent rating 
may be extended back to the date of the veteran's claim on 
April 27, 1996.  The cervical spine disorder has been 
productive of moderate limitation of motion since that time, 
and the compression fracture (which constitutes a vertebral 
deformity) has also been present since that date.  Although 
the ranges of motion of the cervical spine noted on the VA 
examination report of June 1996 were fairly good (forward 
flexion was to 60 degrees, backward extension was to 45 
degrees, left and right lateral rotation was equal at 90 
degrees, and left and right lateral bending was to 45 
degrees), it was also noted that the veteran experienced neck 
pain during those movements.  Taking this pain into account, 
the Board finds that there was moderate limitation of motion.  

The Board further finds, however, that an initial rating 
higher than 30 percent is not warranted.  Based on the 
evidence summarized above, the Board finds that the cervical 
spine disorder has not resulted in ankylosis of the cervical 
spine, more than moderate limitation of motion of the 
cervical spine, or any significant intervertebral disc 
syndrome.  Regarding the existence of ankylosis of the 
cervical spine, the Board notes that ankylosis is not noted 
in any of the VA examination reports.  With respect to 
limitation of motion, the Board notes that it was no more 
than moderately impaired during the VA examinations.  The 
veteran was always able to demonstrate moderate motion of the 
cervical spine despite the pain which he experiences.  It has 
not been shown that the veteran has flare-ups in which the 
limitation is further reduced.  

Finally, regarding the severity of any intervertebral disc 
syndrome, the Board notes that a rating of 40 percent 
requires severe intervertebral disc syndrome with little 
relief (under  the old rating criteria) or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  The evidence 
of record, however, demonstrates that the veteran has no 
significant intervertebral disc syndrome.  In this regard, 
the Board notes that no neurological symptoms were found on 
any of the VA examinations.  He has consistently shown no 
signs of radiculopathy, and has normal function in his upper 
extremities.  There is no evidence that he has had any 
incapacitating episodes as defined in the new rating 
criteria.  Accordingly, the Board concludes that the criteria 
for an initial disability rating higher than 30 percent for 
degenerative disc disease at C5-6 and C3-4 with fracture at 
C6-C7 are not met.  There is no medical evidence that the 
veteran's service-connected disability has significantly 
changed since the date of his original claim.  The symptoms, 
as reflected in the VA examination reports, have been 
consistent over time.  Therefore, the Board finds that the 
evidence does not raise a question that a rating higher or 
lower than 30 percent is warranted for any period of time 
from the veteran's claim to the present time so as to warrant 
a staged rating due to significant change in the level of 
disability.

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
cervical spine disorder under the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board notes that in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected cervical 
spine disorder.  The Board notes that the disability has not 
required frequent hospitalizations.  He has not been 
hospitalized for treatment for the disorder since the 
original injury in service.  With respect to any assertion 
that his disability has caused marked interference with his 
employment, the Board notes that there is no indication that 
the veteran has lost any significant time from a job due to 
the disorder.  The Board does not find the veteran's case 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 30 percent for.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. §§ 3.102, 4.3.



ORDER

An initial disability rating of 30 percent for degenerative 
disc disease at C5-6 and C3-4 with fracture at C6-C7, 
effective from April 27, 1996, is granted.  To this extent 
only, the appeal is allowed.



		
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

